     Case 2:18-cv-07030-CAS-E Document 61 Filed 01/18/19 Page 1 of 5 Page ID #:441



 1 Kolin C. Tang (SBN 279834)
   SHEPHERD, FINKELMAN, MILLER
 2 & SHAH, LLP
 3 1401 Dove Street
   Suite 540
 4 Newport Beach, CA 92660
 5 Phone: 323-510-4060
   Fax: 866-300-7367
 6 ktang@sfmslaw.com
 7 Counsel for Plaintiffs, on behalf of themselves
    and all others similarly situated
 8
    [Additional Counsel on Signature Page]
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12 PAUL CORMIER and NICHOLAS                       ) CASE NO. 2:18-cv-07030 CAS (Ex)
    SHONER,                                        )
13                                                 ) PLAINTIFF’S OMNIBUS
14               Plaintiffs,                       ) APPLICATION FOR LEAVE TO
                                                   ) FILE UNDER SEAL
15 v.                                              ) REGARDING CLASS
16                                                 ) CERTIFICATION BRIEFING
    CARRIER CORPORATION,                           )
17                                                 )
18               Defendant.                        )
                                                   ) Declaration thereto filed
19                                                 ) concurrently herewith; [Proposed]
20                                                 ) Order Granting Application to
                                                   ) File Under Seal lodged
21                                                 ) concurrently herewith]
22                                                 )
                                                   ) Date:        March 11, 2019
23                                                 ) Time:        10:00 a.m.
24                                                 ) Judge:       Christina A. Snyder
                                                   )
25                                                 )
26                                                 )
27
28

     APPLICATION FOR LEAVE TO FILE UNDER SEAL
     2:18-cv-07030 CAS (Ex)
     Case 2:18-cv-07030-CAS-E Document 61 Filed 01/18/19 Page 2 of 5 Page ID #:442



 1         Pursuant to Local Rule 79-5.2.2, Plaintiff, Paul Cormier (“Plaintiff”), seeks leave
 2   to file under seal portions of Plaintiff’s Motion for Class Certification; the Declaration of
 3   Timothy N. Mathews filed in support thereto (“Mathews Declaration”); an exhibit
 4   attached thereto; and certain of the exhibits attached to Plaintiff’s Motion to Limit
 5   Consideration of the Expert Report of Wayne Schneyer. This Application is
 6   accompanied by the Declaration of Kolin C. Tang (“Tang Decl.”) in support and a
 7   Proposed Order, which is narrowly tailored and identifies the exhibits and corresponding
 8   portions of Plaintiff’s Motion for Class Certification and the Mathews Declaration.
 9         The exhibits at issue are documents produced by Defendant, Carrier Corporation
10   (“Carrier”), which Carrier designated as “Confidential” or “Highly Confidential –
11   Attorneys’ Eyes Only,” pursuant to paragraphs 1(d) and (e) of the Stipulated Protective
12   Order issued by the Honorable Charles F. Eick, United States Magistrate Judge on
13   September 20, 2018. [Dkt. No. 44, at 3-4.] Under paragraphs 1(d) and (e) of the
14   Stipulated Protective Order, such documents are designated as “Confidential” or “Highly
15   Confidential Attorneys’ Eyes Only” because they contain information that is considered
16   by at least one party as confidential and proprietary, including trade secret and
17   confidential research, development, or commercial information, or other information that
18   a party deems confidential and protectable under Rule 26. Further, the exhibits include
19   an expert report that refer to documents and information designated “Confidential” and/or
20   “Highly Confidential – Attorneys’ Eyes Only” by Carrier, and documents and
21   information previously filed under seal pursuant to the Court’s Orders in the related case,
22   Oddo v. Arcoaire Air Conditioning & Heating, No. 8:15-cv-01985-CAS, Dkt. Nos. 116,
23   163 (C.D. Cal.). Plaintiff’s Motion for Class Certification and the Mathews Declaration
24   also refer to documents and information designated “Confidential” and/or “Highly
25   Confidential – Attorneys’ Eyes Only” by Carrier.
26         Accordingly, Plaintiff believes there is good cause and requests that the exhibits
27   and relevant portions of Plaintiff’s Motion for Class Certification and the Mathews
28   Declaration be filed under seal because they reference, discuss, or describe highly

     APPLICATION FOR LEAVE TO FILE UNDER SEAL                                                1
     2:18-cv-07030 CAS (Ex)
     Case 2:18-cv-07030-CAS-E Document 61 Filed 01/18/19 Page 3 of 5 Page ID #:443



 1   confidential and proprietary materials produced and designated as such by Carrier that are
 2   not known to the public. See Tang Decl., ¶ 10.
 3         Pursuant to Local Rule 79-5.2.2 (b), Plaintiff met and conferred with Carrier on
 4   January 14, 2019, concerning the papers Plaintiff planned on filing that were or referred
 5   to documents that Carrier designated Confidential and Highly Confidential. See id., ¶ 7.
 6   Plaintiff also identified the pertinent exhibits/documents and requested Carrier identify
 7   any such information that could be filed publicly. See id. These Exhibits/documents
 8   include documents that were previously filed under seal pursuant to the Court’s Orders in
 9   the related case, Oddo v. Arcoaire Air Conditioning & Heating, No. 8:15-cv-01985-CAS,
10   Dkt. Nos. 116, 163 (C.D. Cal.). See id. ¶ 8. Carrier responded on January 16, 2019,
11   requesting confidential treatment of the documents sought to be sealed here. See id. ¶ 7.
12         Plaintiff has informed Carrier of its obligations under Local Rule 79-5.2.2(b) to file
13   a declaration establishing that all or part of the designated materials are sealable within
14   four days of the filing of this Application. A Proposed Order granting the requested relief
15   is submitted herewith.
16
17   Dated: January 18, 2019                        Respectfully submitted,
18
19                                           By:    Kolin C. Tang
20                                                  Kolin C. Tang (SBN 279834)
                                                    SHEPHERD, FINKELMAN,
21                                                  MILLER & SHAH, LLP
22                                                  1401 Dove Street
                                                    Suite 540
23                                                  Newport Beach, CA 90660
24                                                  ktang@sfmslaw.com
                                                    Telephone: (323) 510-4060
25                                                  Facsimile: (866) 300-7367
26
27
28

     APPLICATION FOR LEAVE TO FILE UNDER SEAL                                              2
     2:18-cv-07030 CAS (Ex)
     Case 2:18-cv-07030-CAS-E Document 61 Filed 01/18/19 Page 4 of 5 Page ID #:444



 1                                              Timothy N. Mathews (Pro Hac Vice)
                                                Zachary P. Beatty (Pro Hac Vice)
 2                                              CHIMICLES SCHWARTZ KRINER
 3                                              & DONALDSON-SMITH LLP
                                                One Haverford Centre
 4                                              361 West Lancaster Avenue
 5                                              Haverford, PA 19041
                                                Telephone: (610) 642-8500
 6                                              Facsimile: (610) 649-3633
 7                                              Email: tnm@chimicles.com
                                                       zpb@chimicles.com
 8
 9                                              James C. Shah (SBN 260435)
                                                SHEPHERD, FINKELMAN,
10                                              MILLER & SHAH, LLP
11                                              35 East State Street
                                                Media, PA 19063
12                                              Telephone: (610) 891-9880
13                                              Facsimile: (866) 300-7367
                                                Email: jshah@sfmslaw.com
14
15
                                                Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

     APPLICATION FOR LEAVE TO FILE UNDER SEAL                                   3
     2:18-cv-07030 CAS (Ex)
     Case 2:18-cv-07030-CAS-E Document 61 Filed 01/18/19 Page 5 of 5 Page ID #:445



 1                                CERTIFICATE OF SERVICE
 2
           Pursuant to Local Rule 5-3.2, I certify that on January 18, 2019 a copy of the
 3
     foregoing document, along with all concurrently filed documents, were served by e-mail
 4
     upon the following parties to this action:
 5
     Daniel A. Bress (State Bar No. 257305)
 6
     daniel.bress@kirkland.com
 7   Devin S. Anderson (pro hac vice)
     devin.anderson@kirkland.com
 8
     KIRKLAND & ELLIS LLP
 9   655 Fifteenth Street NW
     Washington, DC 20005
10
     Telephone: (202) 879-5000
11   Facsimile: (202) 879-5100
12
     Jonathan Jeffrey Faria (State Bar No. 274019)
13   jonathan.faria@kirkland.com
     333 South Hope Street
14
     Los Angeles, CA 90071
15   Telephone: (213) 680-8400
     Facsimile: (213) 680-8500
16
17   Attorneys for Defendant
18
19                                                      /s/ Kolin C. Tang
20                                                      Kolin C. Tang

21
22
23
24
25
26
27
28
                                                  5
     CERTIFICATE OF SERVICE
     8:15-cv-01985 CAS (Ex)
